PER CURIAM.
There was sharply conflicting testimony. The cross-examination of the driver of plaintiff's coach developed that he saw defendant wagon 100 feet off, and yet continued to drive in its direction until within about 25 feet, from where defendant's driver started to turn his four horses. Both vehicles were within the pillars of the elevated road, using the surface car tracks. Snow was piled up on either side of the pillars. The hour was 2:30 a. m. The case was well tried on both sides. The court. submitted all the questions of law and fact to the jury clearly, and the jury found for the plaintiff in an undisputed amount of damage. Judgment affirmed, with costs.